FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DAVID A. RALEY,                        
               Petitioner-Appellant,
                                            No. 04-99008
                 v.
EDDIE YLST, Acting Warden of the             D.C. No.
                                           CV-93-02071-JW
California State Prison at San
                                              OPINION
Quentin,
              Respondent-Appellee.
                                       
        Appeal from the United States District Court
          for the Northern District of California
          James Ware, District Judge, Presiding

                  Argued and Submitted
       February 16, 2006—San Francisco, California

                    Filed April 14, 2006

     Before: Barry G. Silverman, Susan P. Graber, and
            Richard R. Clifton, Circuit Judges.

                  Opinion by Judge Graber




                            4145
                        RALEY v. YLST                      4149


                         COUNSEL

Robert D. Bacon, Oakland, California, for the petitioner-
appellant.

Violet M. Lee, Deputy Attorney General, San Francisco, Cali-
fornia, for the respondent-appellee.


                          OPINION

GRABER, Circuit Judge:

   Petitioner David A. Raley was convicted in California state
court, and sentenced to death, for the kidnap and first-degree
murder of one victim and the kidnap, oral copulation by force,
and attempted murder of a second victim. In this habeas peti-
tion, brought pursuant to 28 U.S.C. § 2253, he challenges his
conviction on the grounds that he received ineffective assis-
tance of counsel both at the trial and penalty phases and that
the jury committed prejudicial misconduct by considering
extrinsic evidence during sentencing. Additionally, he asserts
that the district court erred in denying his request for an evi-
dentiary hearing on his claim that the prosecutor failed to pro-
duce jail medical records to the defense as required under
Brady v. Maryland, 373 U.S. 83 (1963). Because Petitioner
received constitutionally sufficient assistance of counsel,
because deliberations that are intrinsic to the jury process are
4150                     RALEY v. YLST
not grounds for reversal, and because the records in question
were not Brady material, we affirm.

                 PROCEDURAL HISTORY

   Petitioner was charged with the kidnap, attempted oral cop-
ulation by force, and first-degree murder of victim J.G. in vio-
lation of California Penal Code sections 207(a), 664
288a(c)(2), and 187, respectively. He also was charged with
the kidnap, oral copulation by force, and attempted murder of
victim L.M. in violation of sections 207(a), 288a(c)(2), and
664-187, respectively. A jury convicted him on all counts and
found two special circumstances in relation to the murder of
J.G.: (1) murder in the commission of a kidnap, and (2) tor-
ture murder. The jury found that Petitioner used a deadly or
dangerous weapon in murdering J.G. and that he used such a
weapon and inflicted great bodily injury upon L.M.

   The first penalty jury deadlocked. A second penalty jury
sentenced Petitioner to death. During deliberations, the sec-
ond penalty jury discussed Petitioner’s decision not to testify,
his possible eligibility for release if sentenced to life without
parole, and the comparative costs of death and life sentences.

   Petitioner pursued both a direct appeal and habeas relief
through the state courts. On direct appeal, the California
Supreme Court reversed Petitioner’s conviction for attempted
oral copulation of J.G. and affirmed the remaining convictions
and the sentence. The California Supreme Court denied the
habeas petition.

   Petitioner then filed an original petition for habeas relief
with the district court, before Congress passed the Antiterro-
rism and Effective Death Penalty Act of 1996 (“AEDPA”).
The petition was stayed pending exhaustion of some claims at
the state level and, ultimately, was denied on all grounds. The
district court issued a Certificate of Appealability for four
claims: ineffective assistance of counsel during the guilt
                             RALEY v. YLST                           4151
phase, ineffective assistance during the penalty phase, jury
misconduct, and competency to stand trial. Petitioner timely
appealed all but the competency claim.1

                       FACTUAL HISTORY

  Petitioner does not challenge the state court’s factual find-
ings. Thus, the findings of the California Supreme Court are
presumed correct, 28 U.S.C. § 2254 (e)(1), and we summarize
those findings here.

   In 1985, Petitioner worked as a security guard at the Caro-
lands Mansion in Hillsborough, California. Although the
mansion was not generally open to the public, Petitioner occa-
sionally gave unauthorized tours to young people. Witnesses
who had taken such tours with Petitioner testified that he had
asked them to go into certain rooms of the mansion and
scream to show that the rooms were soundproof. He com-
mented to one young woman that he could kill someone in the
basement of the mansion and no one would hear any screams.
Petitioner reportedly also made sexually suggestive comments
to young women during these tours.

   On Saturday, February 5, 1985, victims L.M. and J.G. came
to Carolands Mansion. L.M. was 17 and J.G. was 16. Peti-
tioner was on duty guarding the house. The girls asked Peti-
tioner for a tour and he agreed, but on the condition that they
park their car out of sight. They did so. During the tour, Peti-
tioner told the girls that some guards received sexual favors
in exchange for giving tours.

   As the tour reached its conclusion, sounds were heard out-
  1
    Petitioner asks us to grant a Certificate of Appealability on two addi-
tional issues. See Fed. R. App. P. 22(b) (governing appeals in habeas
cases). We decline because Petitioner has not met the standards set forth
in 28 U.S.C. § 2253(c)(2) and Barefoot v. Estelle, 463 U.S. 880, 893 n.4
(1983).
4152                    RALEY v. YLST
side. Petitioner said that the police were there with training
dogs and that the girls needed to hide or Petitioner would lose
his job. He led them to a walk-in safe in the basement. The
young women resisted entering the safe, but Petitioner
insisted and promised that he would not close the door. They
complied; he closed the door behind them.

   After five minutes inside, the girls heard Petitioner calling
L.M.’s name in a sing-song voice. He then told them that he
would let them out of the safe, but only if they removed their
clothes. He directed them to throw their clothes out of the safe
when he opened the door. They came out of the safe wearing
only their underwear. Petitioner handcuffed their hands
behind their backs. He was holding a large knife. He told
them that they had to “fool around” with him for five minutes
and then he would let them go.

   He took them to a workroom and tied L.M.’s handcuffs to
a rope that was already attached to the leg of a bench. He led
J.G. away. L.M. heard her friend scream. Petitioner led J.G.
back into the workroom 15 minutes later. She was dressed,
but she appeared frightened and her lips and face were purple.
Petitioner gave J.G. his coat and tied her to the workbench.
He then led L.M. to another room, ordered her to remove her
underwear, and told her to “kiss me and like it.” She tried but
could not comply. Petitioner told her to get onto her knees and
unbuckle his pants. He then told her to “play with him” and
“suck him.” Again, she tried to comply but gagged when she
touched her mouth to his penis. He demurred and ordered her
to “play with him,” instead. L.M. manually manipulated him
until he ejaculated. Petitioner asked her to let him “come
inside”; she refused.

   Petitioner told L.M. he would let the two young women go
but, if they told anyone what had happened, he would kill
them. He then walked them to a door near the safe. J.G. asked
to go first. Petitioner handcuffed L.M. to a door. L.M. heard
noises after Petitioner and J.G. left and then saw the two run-
                          RALEY v. YLST                       4153
ning back toward her with Petitioner gripping J.G.’s arm.
Petitioner told J.G. to wait there, and then he left. J.G. told
L.M. that Petitioner had hit her with a club. Petitioner
returned and again led J.G. away, leaving L.M. L.M. heard
bumping noises and heard J.G. screaming. After 15 minutes
of those noises, L.M. heard a dragging sound.

   Petitioner then returned and pulled L.M. into the dark hall-
way, where he stabbed her in the abdomen. Petitioner stabbed
L.M. 35 times and hit her with a club. He then rolled her into
a carpet and dragged her out of the house and put her into the
trunk of his car. J.G. was already in the trunk with her hands
tied behind her back. She was bloody. The two remained in
the trunk for an estimated 2 hours before Petitioner began
driving.

   At some point during the course of events inside the man-
sion, a police officer, who was acquainted with Petitioner,
arrived. He found the gates wired shut and the front door of
the house locked. He sounded the horn in Petitioner’s car and
Petitioner came out of the house. The two discussed Petition-
er’s purchase of a citizen band radio.

   After Petitioner had secured the two victims in the trunk of
his car, Petitioner’s supervisor arrived at the mansion. The
relief guard had not yet arrived for his shift. Petitioner told his
supervisor that he could not stay any later because he had an
appointment with his father that evening. Soon thereafter,
Petitioner drove away from the mansion.

   Petitioner drove the two women to the house in which he
lived with his father and sister. He parked the car in the
garage and opened the trunk. He allowed both women to get
out of the trunk to stretch their legs. He gave them a sleeping
bag or a blanket because they complained of being cold.
While Petitioner cleaned blood from the trunk, L.M. tried to
engage him in conversation, but he was unresponsive. He did
not answer her questions about what he was planning to do
4154                    RALEY v. YLST
with them or whether he would take them to a hospital. He
only gave her what she described as a “death stare.” Petitioner
then left the garage and returned with a rifle, which he pointed
at L.M. He told her that if she did not remain quiet, “Bob”
would kill her.

   Upon hearing voices in the house, Petitioner placed the
young women back into the trunk. He said that “Bob” had
arrived and that he would try to convince “Bob” not to kill
them. Petitioner went into the house. He refused to eat dinner,
saying that he was not feeling well. But he watched television
with his sister and then played a game of Monopoly with her
that lasted until 11 p.m. Later in the night, Petitioner had a
conversation with his father about cleaning the garage and
talked with some friends about their new car stereo.

   At some point in the night, L.M. awoke and felt the car
moving. Petitioner stopped the car several times along the
way until he made his final stop at a remote location. He
opened the trunk. He removed J.G. and threw her down a
ravine. Then he removed L.M., beat her around the head and
neck with a club 10 or 11 times, and threw her down the
ravine with her hands still tied. She rolled next to J.G. The
two women remained in the ravine until daybreak. In the
morning, L.M. managed to crawl up the hill and find help.
One of the rescuers tried to administer first aid but thought
that the wounds were too numerous and severe for his skills.
The two women were taken to the emergency room. J.G. bled
to death during surgery.

   Defendant presented evidence at trial showing that he was
not the only guard at Carolands who gave tours of the man-
sion and that he had given tours to young men, not just to
young women. He also presented the expert testimony of a
physician who opined that J.G. received improper medical
treatment at the emergency room and that the improper treat-
ment may have led to her death.
                         RALEY v. YLST                       4155
   Lawyer Bryan Schechmeister represented Petitioner during
the guilt phase of his trial. Schechmeister consulted three psy-
chiatric experts in preparation for trial: Drs. Spiegel, French,
and Livingston. He gave each doctor a brief summary of Peti-
tioner’s life history. Each doctor interviewed Petitioner and
provided an opinion to Schechmeister. Schechmeister decided
not to present a psychiatric witness during the guilt phase.

   Schechmeister represented Petitioner for the first penalty
trial as well, assisted by lawyer Mary Yale. Counsel did not
call a psychiatric expert at the first penalty trial, either. How-
ever, counsel did present Petitioner’s father and sister, who
testified to the abuse that Petitioner suffered, both as a child
and into adulthood, at the hands of his mother. The first pen-
alty jury deadlocked, and the court declared a mistrial.

   Mary Yale alone represented Petitioner at the second pen-
alty trial. Before the second trial, Yale interviewed the mem-
bers of the first jury and reinterviewed Dr. Spiegel. She,
again, decided against calling an expert psychiatric witness.

   Instead, Yale first presented several young people who tes-
tified to uneventful tours that they had received from Peti-
tioner at Carolands before the February 5 incident. One
witness testified about another security guard who had fright-
ened her during a tour and had invited her and her friends to
return during the night for a “party” at the mansion. In support
of the theory that J.G.’s death resulted from poor medical
treatment at the hospital, Yale called the rescuing paramedics
who testified that the two victims were both conscious and
alive when the paramedics answered the rescue call and that
J.G.’s blood pressure was stronger than L.M.’s at that time.
Two women, who were acquainted with Petitioner because he
frequented the strip club in which they worked, testified that
Petitioner was kind and protective toward women and that he
was a caring, quiet, and lonely individual. Yale also called
Petitioner’s sister and father. They testified that Petitioner’s
mother was an alcoholic who had been emotionally and phys-
4156                      RALEY v. YLST
ically abusive to him. Finally, a police officer testified to Peti-
tioner’s cooperation during his arrest and to his admission of
culpability. A tape of Petitioner’s confession to the police was
played for the jury to demonstrate his distress over his acts.

                  STANDARD OF REVIEW

   Because Petitioner filed his original habeas petition in the
district court before the effective date of AEDPA, the provi-
sions of AEDPA do not apply. Alcala v. Woodford, 334 F.3d
862, 868 (9th Cir. 2003). We review de novo a district court’s
denial of a petition for a writ of habeas corpus. McNeil v.
Middleton, 344 F.3d 988, 994 (9th Cir. 2003), rev’d on other
grounds, 541 U.S. 433 (2004) (per curiam).

                         DISCUSSION

A.     Ineffective Assistance of Counsel

   Petitioner argues that he received ineffective assistance of
counsel at both the guilt phase and the penalty phase because
his lawyers decided not to present expert testimony in support
of a mental defect defense. To prevail on a habeas claim of
ineffective assistance of counsel, Petitioner must establish
both (1) that counsel’s performance was so deficient that it
fell below an “objective standard of reasonableness” and (2)
that the deficient performance rendered the results of his trial
unreliable or fundamentally unfair. Strickland v. Washington,
466 U.S. 668, 688 (1984).

  1.    Counsels’ Performance

   In analyzing the performance of counsel, judicial scrutiny
is deferential. “[T]he court should recognize that counsel is
strongly presumed to have rendered adequate assistance and
made all significant decisions in the exercise of reasonable
professional judgment.” Strickland, 466 U.S. at 690. The bur-
den is on Petitioner to “identify the acts or omissions of coun-
                         RALEY v. YLST                       4157
sel that are alleged not to have been the result of reasonable
professional judgment.” Id.

   Petitioner argues that his lawyers provided ineffective
assistance during both the guilt and the penalty phases
because they failed to develop fully, and to offer, expert evi-
dence to support his mental defect defense. On this record, we
are not persuaded.

   [1] A defense lawyer must make reasonable investigations
in the course of representation. Strickland, 466 U.S. at 691.
Counsel’s investigation must, at a minimum, permit informed
decisions about how best to represent the client. Sanders v.
Ratelle, 21 F.3d 1446, 1457 (9th Cir. 1994). Specifically, in
the context of assessing a mental defect defense, “[w]e have
repeatedly held that counsel may render ineffective assistance
if he ‘is on notice that his client may be mentally impaired,’
yet fails ‘to investigate his client’s mental condition as a miti-
gating factor in a penalty phase hearing.’ ” Caro v. Woodford,
280 F.3d 1247, 1254 (9th Cir. 2002) (quoting Hendricks v.
Calderon, 70 F.3d 1032, 1043 (9th Cir. 1995)). On the other
hand, “strategic choices made after thorough investigation of
law and facts relevant to plausible options are virtually
unchallengeable.” Strickland, 466 U.S. at 690. A disagree-
ment with counsel’s tactical decisions does not provide the
basis for declaring that the representation was constitutionally
deficient. United States v. Mayo, 646 F.2d 369, 375 (9th Cir.
1981) (per curiam).

    a.   Guilt Phase and First Penalty Phase Trial

   Petitioner’s trial counsel, Schechmeister, consulted three
mental health experts in preparation for Petitioner’s trial: Drs.
Alfred French, David Spiegel, and James Livingston. Peti-
tioner does not challenge their qualifications, nor the selection
of these three individuals to render opinions to the defense.
Each expert interviewed Petitioner once. All three experts
reported their results and opinions to Schechmeister before
4158                    RALEY v. YLST
the guilt phase trial began. After reviewing the expert opin-
ions, Schechmeister decided against calling any mental health
expert at trial.

   From the record, it appears that Dr. French administered
the Rorschach Test and the Minnesota Multiphasic Personal-
ity Inventory (“MMPI”) during his evaluation and also con-
ducted a broader interview of Petitioner. Dr. French reported
the MMPI results as “suggesting Major Depression with Psy-
chotic Features and Schizophrenia, Paranoid Type, with
superimposed affective [disorder] as probable Axis I diagno-
sis and no probable Axis II diagnosis.” His interview revealed
evidence suggesting the possibility that Petitioner suffered
from Multiple Personality Disorder and recommended further
investigation into this possibility, including hypnosis of Peti-
tioner, if possible. The Rorschach Test indicated “depression
and poor ego boundaries, a sense of passivity about his situa-
tion, eccentric behavior and a basic conflict concerning his
interpersonal relationships.” But Dr. French made no defini-
tive diagnosis.

   Dr. Spiegel examined Petitioner after Dr. French had done
so. Dr. Spiegel did not use standardized psychiatric tests, but
he did evaluate Petitioner’s hypnotizability and determined
that it was “moderate at best.” Dr. Spiegel did not opine that
Petitioner suffered from Multiple Personality Disorder or any
other diagnosable mental defect. Dr. Spiegel believed that
Petitioner did not experience sexual excitement during the
attack. He suggested that Petitioner’s actions were related to,
and a result of, the parental abuse that he had suffered. He
recommended that Petitioner be subjected to a “traditional
psychiatric examination” to rule out psychosis and potentially
to diagnose an Axis II personality disorder.

   Notes of Dr. Spiegel’s findings contain a number of state-
ments that could have damaged Petitioner’s case. For exam-
ple, Dr. Spiegel’s evaluation stated:
                        RALEY v. YLST                      4159
      D[efendant] does not have the type pattern of
    a psychopath. D was able to control himself —
    control the outward signs of his illness. D was
    making a choice in a sense — he knew what he
    was doing was wrong.

      Is D treatable? “Don’t send him to me.” D is dan-
    gerous — may be dangerous to the therapist. D is
    not motivated toward therapy, inside himself he does
    not feel the desire to change.

      D is unpredictable — he did not plan to do this
    when he went to the mansion. No signs to see the
    violence coming. No way to predict when this will
    happen again.

      D played/cheated at monopoly while V[ictim]s in
    car bleeding: CALLOUS.

  Schechmeister also retained Dr. Livingston, who conducted
a battery of standardized psychiatric tests. The record indi-
cates only that Dr. Livingston diagnosed Petitioner as a “sex-
ual psychopath.”

   Petitioner argues that our precedents require a finding of
ineffective assistance of counsel because Schechmeister pre-
sented a mental defect argument to the jury without the sup-
port of expert testimony. Petitioner cites Caro v. Woodford,
280 F.3d 1247 (9th Cir. 2002); Bloom v. Calderon, 132 F.3d
1267 (9th Cir. 1997); and Deutscher v. Whitley, 884 F.2d
1152 (9th Cir. 1989), judgment vacated on other grounds, 500
U.S. 901 (1991), in support of his theory. Those cases demon-
strate that, to provide adequate representation of a criminal
defendant who may suffer from a mental defect, counsel must
conduct a reasonable investigation into such a defense. In
each of the cited cases, counsel conducted either no investiga-
tion at all, or a blatantly minimal investigation. See Caro, 280
F.3d at 1255 (holding that counsel was ineffective where he
4160                    RALEY v. YLST
knew of the defendant’s lifelong exposure to toxic pesticides
but failed to retain any expert to assess potential brain dam-
age); Bloom, 132 F.3d at 1271-77 (holding that counsel was
ineffective where he failed to retain a mental health expert
until days before trial, delegated preparation of the expert to
an assisting law student, and failed to uncover evidence of the
defendant’s lengthy history of severe abuse, family history of
mental illness, and the defendant’s own then-recent diagnosis
of mental illness); Deutscher, 884 F.2d at 1159 (holding that
counsel was ineffective where he conducted no investigation
into the defendant’s psychiatric history even though health
records revealed that the defendant had been born prematurely
and had been diagnosed with mental illness).

   [2] In sharp contrast, the investigation that Schechmeister
conducted was reasonable and careful. He retained not one,
but three, mental health experts, each of whom interviewed
Petitioner and provided a report in advance of trial. In the
light of the equivocal evidence provided by the three retained
experts, counsel’s decision not to call an expert witness dur-
ing the guilt phase or the first penalty trial was a reasonable
strategic decision.

   Petitioner argues that Schechmeister’s reliance on the
expert reports cannot be credited as a valid strategic decision,
because Schechmeister failed to provide them with enough
information about Petitioner’s childhood to support an
informed expert opinion. We disagree. It is undisputed that
Schechmeister gave the three experts basic background infor-
mation about Petitioner. Both Drs. French and Spiegel testi-
fied in depositions that they knew that Petitioner had been
abused by his mother, and there is no evidence that either doc-
tor requested additional life history information. The experts
interviewed Petitioner and thus had an opportunity to question
him directly about his childhood. Additionally, during the
habeas proceeding both doctors were given an exhaustive
report regarding Petitioner’s history. Neither said that the
                         RALEY v. YLST                      4161
additional information would have changed his expert opinion
significantly.

   [3] In summary, Schechmeister conducted a reasonable
investigation and made a reasonable strategic choice not to
present expert testimony regarding a mental defect claim.
Consequently, we reject Petitioner’s claim of ineffective
assistance of counsel as to the guilt phase and the first penalty
trial.

    b.   Second Penalty Trial

   Petitioner likewise argues that he received ineffective assis-
tance of counsel from lawyer Mary Yale during the second
penalty trial because Yale, too, decided against presenting a
mental health expert witness. We hold that Yale’s decision
was a valid strategic choice warranting judicial deference.

   [4] Yale had assisted Schechmeister during Petitioner’s
first penalty trial. She therefore had the benefit of his earlier
preparations, including his consultations with three mental
health professionals, and she knew that the first penalty trial
successfully avoided the imposition of the death penalty with-
out an expert on the defense side.

   In preparation for the second penalty trial, Yale discussed
with Schechmeister the findings and opinions of the three
retained experts. Yale also reinterviewed Dr. Spiegel twice
and provided him with additional background information
related to aggravation evidence that the prosecution planned
to offer during the penalty retrial. Additionally, she inter-
viewed the jurors from the first penalty trial, seeking insight
into their perspectives on the strengths and weaknesses of the
defense’s case.

  [5] After this additional investigation, and given Schech-
meister’s success in attaining a hung jury without the use of
expert testimony, Yale decided to continue to rely on the lay
4162                     RALEY v. YLST
testimony of Petitioner’s father and sister as the means of
informing the jury of Petitioner’s history of abuse. Yale, like
Schechmeister, conducted a reasonable investigation and
made an informed tactical decision not to present expert testi-
mony. Thus, we reject Petitioner’s claim of ineffective assis-
tance of counsel as to the second penalty trial.

  2.   Prejudice

   [6] Even if we were persuaded that counsel performed inef-
fectively, we would have to conclude that Petitioner failed to
show prejudice. As we have noted, in order to prevail on a
claim of prejudice, Petitioner must demonstrate that counsels’
failure to call expert witnesses rendered the results of his trial
unreliable or fundamentally unfair. Strickland, 466 U.S. at
694. The bar for establishing prejudice is set lower in death-
penalty sentencing cases than in guilt-phase challenges and
noncapital cases. See Deutscher, 884 F.2d at 1161 (stating
that “we must be especially cautious in protecting a defen-
dant’s right to effective counsel at a capital sentencing hear-
ing”). Even in the context of a challenge to a death sentence,
however, Petitioner must show that it is reasonably probable
that the outcome would have been different had counsel per-
formed adequately. Strickland, 466 U.S. at 694.

   [7] Here, Petitioner’s mental defect defense was based on
the physical and emotional abuse that he suffered throughout
his childhood and into adulthood, primarily at the hands of his
alcoholic mother. The jury heard evidence of that abuse. Peti-
tioner’s father and sister both testified to the history of abuse
within the Raley home. Cf. Deutscher, 884 F.2d at 1161 (find-
ing prejudice where defense counsel failed to present any mit-
igating evidence at all).

   Petitioner argues that the absence of an expert to explain
the link between abusive treatment and Petitioner’s subse-
quent mental state requires a finding of prejudice. He points
to the fact that, during deliberations, the second penalty jury
                         RALEY v. YLST                       4163
sent a note to the judge asking whether psychiatric evidence
was available. This argument is unavailing for three reasons.

   First, as we have explained, none of the three experts
retained by defense counsel conclusively opined that Peti-
tioner had a mental defect. Second, the experts’ reports con-
tained damaging content that would have come to light
through cross-examination and, on balance, would have hurt
more than helped. Third, the link between suffering abuse as
a child and later committing abusive acts is not so esoteric as
to be beyond the understanding of a lay jury. Cf. Caro v. Cal-
deron, 165 F.3d 1223, 1227 (9th Cir. 1999) (noting the need
for expert testimony to explain a possible causal connection
between the defendant’s exposure to toxic pesticides and
aggressive behavior because an understanding of that kind of
link is not within the common knowledge of lay persons).

   [8] Given the fact the jury heard detailed factual evidence
of Petitioner’s history of abuse, given the equivocal nature of
the expert evidence available to defense counsel, and given
the grim facts of the crimes themselves, there is no reasonable
probability that Petitioner would have escaped the death pen-
alty had counsel presented expert testimony at sentencing.

B.   Jury Misconduct

   Petitioner argues that his death sentence must be overturned
because the penalty jury considered constitutionally forbidden
topics during sentencing. Petitioner submitted the depositions
of two jurors who testified that, during deliberations, the jury
considered Petitioner’s decision not to testify, his possible eli-
gibility for release if sentenced to life without parole, and the
comparative costs of death and life-without-parole sentences.

  [9] The Sixth Amendment’s guarantee of a trial by jury
requires that the jury base its verdict on the evidence pre-
sented at trial. Turner v. Louisiana, 379 U.S. 466, 472-73
(1965). A jury’s exposure to extrinsic evidence deprives a
4164                     RALEY v. YLST
defendant of the rights to confrontation, cross-examination,
and assistance of counsel embodied in the Sixth Amendment.
Lawson v. Borg, 60 F.3d 608, 612 (9th Cir. 1995). “Evidence
not presented at trial, acquired through out-of-court experi-
ments or otherwise, is deemed ‘extrinsic.’ ” United States v.
Navarro-Garcia, 926 F.2d 818, 821 (9th Cir. 1991) (citing
Marino v. Vasquez, 812 F.2d 499, 504 (9th Cir. 1987)).

   [10] The fact that Petitioner did not testify in his own
defense is not extrinsic evidence. United States v. Rodriquez,
116 F.3d 1225, 1226-27 (8th Cir. 1997). Although the jury’s
discussion of this issue clearly violated the trial court’s
instructions, what happened (or did not happen) in the court-
room was a part of the trial, not extrinsic to it. We may not
inquire into a jury’s deliberations concerning the evidence at
trial. Belmontes v. Brown, 414 F.3d 1094, 1124 (9th Cir.
2005), petition for cert. filed, 74 U.S.L.W. 3260 (U.S. Oct.
12, 2005) (No. 05-493).

   [11] The jury’s discussion of the practical effect of impos-
ing a sentence of life without parole also does not constitute
reversible error. In Belmontes, we held that a death penalty
jury’s consideration whether a sentence of life without parole
would actually keep the defendant in jail for life was part of
the “intrinsic jury processes” and not a ground for reversal. Id.
Although we did not, in Belmontes, directly address the
related issue of considering the sentences’ comparative costs,
the same logic and the same holding apply.

C.     Brady Claim

   Petitioner argues that the prosecution violated his right to
due process under Brady, by failing to disclose exculpatory
and mitigating evidence contained in Petitioner’s medical
records from his pretrial confinement at the Santa Clara
County Jail, and that the district court erred in denying him
an evidentiary hearing on this claim.
                         RALEY v. YLST                      4165
   [12] Brady holds that the prosecution violates a defen-
dant’s due process rights if it fails to turn over evidence that
is “material either to guilt or to punishment.” 373 U.S. at 87.
In order to prevail on a Brady claim, a defendant must demon-
strate that: (1) the evidence at issue is favorable, either
because it is exculpatory or because it is impeaching; (2) such
evidence was suppressed by the State, either willfully or inad-
vertently; and (3) prejudice resulted. Strickler v. Greene, 527
U.S. 263, 281-82 (1999). Nonetheless, “where the defendant
is aware of the essential facts enabling him to take advantage
of any exculpatory evidence, the Government does not com-
mit a Brady violation by not bringing the evidence to the
attention of the defense.” United States v. Brown, 582 F.2d
197, 200 (2d Cir. 1978); see also United States v. Dupuy, 760
F.2d 1492, 1501 n.5 (9th Cir. 1985) (citing Brown).

   [13] In this case, Petitioner possessed the salient facts
regarding the existence of the records that he claims were
withheld. Petitioner knew that he had made frequent visits to
medical personnel at the jail. He knew that he was taking
medication that they prescribed for him. Those facts were suf-
ficient to alert defense counsel to the probability that the jail
had created medical records relating to Petitioner. Because
Petitioner knew of the existence of the evidence, his counsel
could have sought the documents through discovery. See, e.g.,
United States v. Griggs, 713 F.2d 672, 674 (11th Cir. 1983)
(per curiam) (holding that the prosecutor did not violate
Brady by failing to turn over statements by government wit-
nesses where the defendant had access to a list of potential
government witnesses).

  AFFIRMED.